Exhibit 10(h)(i) First Amendment to the McDonald’s Corporation Amended and
Restated 2001 Omnibus Stock Ownership Plan

The McDonald’s Corporation Amended and Restated 2001 Omnibus Stock Ownership
Plan (the “Plan”), is amended, effective as of February 14, 2006, as set forth
below.

Section 2(l) of the Plan is amended to read as follows:

(l) “Disability” as it regards employees, shall mean (a) a mental or physical
condition for which the employee is receiving or is eligible to receive benefits
under the McDonald’s Corporation Long-Term Disability Plan or other long-term
disability plan maintained by the employee’s employer or (b) a mental or
physical condition which, with or without reasonable accommodations, renders an
employee permanently unable or incompetent to carry out the job responsibilities
he held or tasks to which he was assigned at the time the condition was
incurred, with such determination to be made by the Committee on the basis of
such medical and other competent evidence as the Committee in its sole
discretion shall deem relevant.

“Disability” as it regards non-employee directors and senior directors means a
physical or mental condition that prevents the director from performing his or
her duties as a member of the Board or a senior director, as applicable, and
that is expected to be permanent or for an indefinite duration exceeding one
year.

Except as amended above, the Plan shall remain in full force and effect.

 

29